Citation Nr: 0020493	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by depression, memory loss, moodiness, fatigue and 
tension, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for disability 
manifested by a burning and itching rash, to include as due 
to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by granuloma of the left lung, recurrent cough, 
difficulty breathing, and throat and mouth dryness, to 
include as due to an undiagnosed illness.  

4.  Entitlement to service connection for headaches and 
cerebella dysfunction, to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for disability 
manifested by muscle aches and pain, to include as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for disability 
manifested by joint pains and stiffness, to include as due to 
an undiagnosed illness.  

7.  Entitlement to service connection for stomach disability, 
to include as due to an undiagnosed illness.  

8.  Entitlement to service connection for fibrocystic breast 
disease, to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for residuals of a 
right forearm injury.  

10.  Entitlement to service connection for hepatitis C.  

11.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for bilateral hearing 
loss.  

14.  Entitlement to service connection for right atrial 
enlargement.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.  She served in Southwest Asia from October 1990 to 
April 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office, and a February 1999 rating decision of the 
St. Paul, Minnesota Regional Office (RO).

During her January 1998 and June 1999 personal hearings, the 
veteran withdrew her appeal with respect to the issues of 
service connection for bilateral pes planus, itchy ears, drug 
abuse, and burning and itchy eyes.  


REMAND

The claims file contains service medical records from 1984 to 
1990 to include dental X-rays.  However, there is a question 
as to whether the service medical records are complete as a 
majority of the records pertain only to a tubal ligation in 
July 1989.  The submitted records are negative for service 
entrance or separation examinations as well as for treatment 
the veteran claims she received for a right forearm injury 
and hepatitis in service.  In February 1998, the RO received 
notification from the National Personnel Records Center 
(NPRC) that no additional medical records were on file.  The 
Board notes that it does not appear that the RO has 
adequately requested NPRC to search alternative sources for 
service medical records.  Also, while a request for the 
veteran's service medical records was forwarded to the Army 
Reserve Personnel Center (ARPERCEN) (address code 11) in 
December 1994, the VA has not been advised as to the 
availability of any service medical records at such location.  
During her June 1999 personal hearing, the veteran speculated 
that her records, as a dependent, may have been included with 
those of her ex-husband, who was also in the military.  She 
provided his name and social security number.  (See June 1999 
hearing transcript, pg. 27-29.) 

In reviewing this claim, the Board is cognizant of the recent 
case of Hayre v. West, No. 98-7046 (Fed. Cir., August 16, 
1999), in which the Federal Circuit elaborated on the VA's 
responsibilities when a veteran's service medical records are 
missing.  Specifically, the Federal Circuit stated VA must 
make more than a single attempt to locate such records, and 
must inform the veteran of their absence, so that he or she 
may independently seek to obtain them.  Hayre, slip op. at 7, 
10- 11.

During her June 1999 Travel Board hearing, the veteran 
indicated that she was scheduled for treatment at a 
Minneapolis VA medical facility the following month for 
hepatitis.  The Board notes that the most recent medical 
records in the claims file are dated in 1997.  

A review of the claims file reveals that the veteran failed 
to attend a VA examination scheduled in November 1997.  The 
veteran claims that she did not receive notice of the 
examination.  As the case is being returned for further 
development, the Board feels that the veteran should be 
provided another opportunity to appear for examination.  The 
Board notes that during her June 1999 hearing the veteran 
stated that she might be moving back to Little Rock, 
Arkansas.  See June 1999 hearing transcript, pg. 45.  

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should request that ARPERCEN 
(address code 11) search for any 
additional service medical records and 
service personnel records relating to the 
veteran's period of active duty.  The 
search should be conducted using both the 
veteran's maiden and married names.  The 
RO should also request that NPRC and 
ARPERCEN search the veteran's ex-
husband's service medical records for any 
records of the veteran as a then 
dependent.  (See June 1999 hearing 
transcript, pg. 29.) The RO should 
request the NPRC and ARPERCEN (or any 
other appropriate organization) state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  NPRC should also be requested 
to search for service personnel records.  
If the NPRC, ARPERCEN, or any other 
appropriate organization is unable to 
search alternative sources without a 
completed "Form 13055," then the RO 
should request the veteran to complete 
and submit this form.  Any such records 
should be obtained and associated with 
the claims folder.

2.  The RO should contact the veteran at 
her current address of record and ask 
that she provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for any of her 
claimed disabilities since service. After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured, to include from the 
Minneapolis VA medical center from 
November 1997, and associate them with 
the claims folder.  Failures to respond 
or negative replies should be noted in 
writing and also associated with the 
claims folder. 

3.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine the nature and etiology of the 
disabilities at issue.  All indicated 
tests and studies should be accomplished.  
The examiners should note all conditions 
and symptoms elicited from the veteran, 
as well as provide details about the 
onset, frequency, duration, and severity 
of all disabilities at issue and state 
what precipitates and what relieves them.  
The examiners should list all diagnosed 
conditions and state which symptoms, 
abnormal physical findings, and abnormal 
laboratory test results are associated 
with each.  If all symptoms, abnormal 
physical findings, and abnormal 
laboratory test results can not be 
associated with a diagnosed condition, 
additional specialist examinations for 
diagnostic purposes will be required to 
address these findings.  If such 
specialist examinations are required, the 
specialist should be provided with all 
examination reports and test results, and 
the symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
have not been attributed to a known 
clinical diagnosis should be specified.  
The specialist should determine which of 
these, if any, can be attributed in this 
veteran to a known clinical diagnosis and 
which, if any, cannot be attributed to a 
known clinical diagnosis.  After the 
specialists' examinations have been 
completed, and all laboratory results 
received, a final report providing a list 
of diagnosed conditions should be made.  
All symptoms, abnormal physical findings, 
and abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis should be listed separately.  
Before the examinations are returned to 
the RO, the examiners should reconcile 
all differences among themselves, by 
consultation or workgroup as necessary.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiners prior to 
the examinations.  The RO should inform 
the veteran of all consequences of her 
failure to report for the examinations in 
order that she may make an informed 
decision regarding her participation in 
said examinations.

4.  After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the claims on appeal.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U.R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



